DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment

This action is in response to the Amendment filed on 2/22/2021.
Claims 8, 13, 15, 16, 22-26, 28, 30-36 are pending.
Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive. 
Rejection of Claims Under § 112
In view of the amendments the rejections under 35 U.S.C. 112 have been withdrawn.
Rejection of Claims Under § 103 - Grandhe (U.S. 2014/0277281) in view of Bhadra (U.S. 2013/0289647). 

Independent claims 8, 26, and 32 have been amended to recite that the stimulation is provided to a sensory neural target and the support is provided in paragraphs [0047] and [0059] of the Application. 
AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Applicant argues that Grandhe and Bhadra do not establish provide bursts of pulses of electrical neurostimulation energy at a first intra-burst pulse frequency and a first inter-burst frequency to the sensory neural target using a first combination of electrodes and provide bursts of pulses of electrical neurostimulation energy at a second intra-burst pulse frequency and a second inter- burst frequency to the sensory neural target using a second combination of electrodes, they argue that Grandhe does not disclose that the first and second intra-burst frequencies are different and Bhadra 
 Upon further review of the amendments and the arguments, the examiner respectfully disagrees with applicant’s arguments. 
First, while the claim as recited states that the target is a “sensory” neural target, the specification does not provide any support for the neural target being a sensory neural target. The word “sensory” does not appear anywhere in the specification. The cited paragraphs [0047] and [0059] only discuss the targets as being neural targets and also state that the “lead 110 can be implanted near or within the desired portion of the body to be stimulated (e.g., the brain, spinal cord, or other body organs or tissues” (emphasis added).  Paragraph [0059] also discusses the target as being a neural target.  Thus issues of new matter have been raised by this amendment and a rejection under 35 U.S.C, 112 first paragraph has been provided in the office action below. 
Second, in the system claims (i.e. Claim 8), the recitation that the target is a “sensory neural target” is intended use and the recitation that the control circuit is configured to provide stimulation to the sensory target does not change the intended use recitation because as long as the leads are capable of being implanted in a sensory location the control circuit would necessary perform the function of providing stimulation to the sensory target. There is no structural limitation that precludes the teachings of Grandhe in view Bhadra.
different. The examiner relied on Bhadra’s teachings (e.g. Abstract, Fig 1, 2A) to show that it is well known to provide two different inter and intra-burst frequencies to different set of electrodes stimulating different regions of the spinal cord and suggested modifying Grandhe’s teachings to have different frequencies for a more effective therapy protocol.  Therefore due to these reasons and in view of the lack of support for the target being a sensory neural target, as discussed above, the argument that Grandhe in view of Bhadra does not disclose providing the stimulation to the sensory neural target is not persuasive and the rejection is maintained. 
 Due to the reasons discussed above the rejections for the dependent claims are also maintained.
Claim Rejections - 35 USC § 112



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 8, 13, 15, 16, 22-26, 28, 30-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claims 8, 26 and 32 recite that the neurostimulation energy is supplied to a “sensory neural target”. The word “sensory” does not appear anywhere in the specification. The specifications do not suggest that the leads are implanted so that the sensory neurons are targeted. The cited paragraphs [0047] and [0059] only discuss the targets as being neural targets and also state that the “lead 110 can be implanted near or within the desired portion of the body to be stimulated (e.g., the brain, spinal cord, or other body organs or tissues” (emphasis added).  Paragraph [0059] also discusses the target as being a neural target.  Therefore independent claims 8, 26 and 32 as amended recite new matter. The dependent claims inherit the deficiencies. 
 Claim Rejections - 35 USC § 103







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.










Claims 8, 22, 23, 25, 26, 28 and 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Grandhe (U.S. Patent Application Publication Number: US 2014/0277281 A1, hereinafter “Grandhe”- APPLICANT CITED) in view of Bhadra et al (U.S. Patent Application Publication Number: US 2013/0289647 A1, hereinafter “Bhadra”- PREVIOUSLY CITED).
Regarding claims 8 and 26, Grandhe teaches a medical device and a method for coupling to a plurality of implantable electrodes (e.g. Figs. 2-4), the medical device and method comprising:
a therapy circuit configured for delivering electrical neurostimulation energy to a sensory neural target ( Note: As discussed above, the targets in the applicant’s originally field specifications are in the brain and spinal cord  and any  other tissue and are not specifically sensory neural targets) the plurality of implantable electrodes (e.g. claim 1, [0038]); and
a control circuit operatively coupled to the therapy circuit and configured to:  provide bursts of pulses of electrical neurostimulation energy at a first intra-burst pulse frequency and a first inter-burst frequency to a first combination of electrodes ( i.e. as best understood) (e.g. [0027]). 
 Grandhe does not specifically teach that the first and second intra-burst and inter-burst pulse frequency are different. Bhadra teaches providing a first and second stimulation to two separate sets of electrodes implanted at two different regions of the spinal cord and providing the stimulation bursts with different intra-burst frequencies with the second intraburst frequency higher than the first intra-burst frequency and different inter-burst frequencies (e.g. Fig 1, 2a Abstract, [0035]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Grandhe to have different inter-burst frequencies as taught by Bhadra to provide a more effective therapy protocol.
Regarding claim 22, Grandhe in view of Bhadra teaches the invention as claimed and Grandhe teaches the first and second inter-burst frequencies are included in a frequency range including 2 Hz to 1500 Hz (i.e. 20-100Hz, e.g. Claims 1 and 3-6), and the first and second intra-burst frequencies are included in a frequency range including In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claims 23 and 28, Grandhe in view of Bhadra teaches the invention as claimed and Bhadra teaches providing the bursts of pulses to the first electrode combination at the first intra-burst frequency and at a slower frequency than the first intra- burst frequency (e.g. Fig 1, 2A) and to the second electrode combination at the second intraburst frequency and at the slower frequency (e.g. [0035]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Grandhe to have a slower frequency than the first intra-burst frequency as taught by Bhadra to provide a more effective therapy protocol.
Regarding claim 25, Grandhe in view of Bhadra teaches the invention as claimed and Grandhe teaches the plurality of electrodes are configured for delivering the pulses of electrical neurostimulation energy to a spinal cord of a subject (e.g. [0026] Fig. 3).
Regarding claims 30 and 31, Grandhe in view of Bhadra teaches the invention as claimed and Grandhe teaches changing one or more of an amplitude of the pulses, a pulse width of the pulses, and intra-burst frequency  of the pulses and an interburst frequency of the pulses delivered to the first electrode combination and the second electrode combination during the delivery of electrical neurostimulation pulse and wherein the changing the one or both of the amplitude and the pulse width of the pulses includes modulating the one or both of the amplitude and the pulse width using a third frequency slower than the first frequency and the second frequency (e.g. claims 1, 4-10 discuss changing the stimulation energy of the first and second pulse train including amplitude and frequency and pulse width).
Regarding claims 32-34, Grandhe teaches a method of controlling a medical device to automatically deliver electrical neurostimulation energy using a plurality of implantable electrodes, the method comprising: providing bursts of pulses of the electrical neurostimulation energy to a sensory neural target ( Note: Grandhe also teaches that the targeted tissue may be the brain or spinal cord or any other neural stimulation target and therefore sensory neural target (as best understood) (e.g. [0027]) using the plurality of the implantable electrodes, wherein pulses within a burst include an intra-pulse period and changing a combination of electrodes (i.e. a first set of electrodes and a second set of electrodes e.g. claim 1,3) used to deliver the bursts of pulses according to an inter-burst period between bursts that includes changing combinations of electrodes included at different positions of one or more implantable leads to deliver the bursts of pulses to the sensory neural target at different positions on the one or more implantable leads; and changing the inter-burst period during the 
Bhadra teaches providing a first and second stimulation to two separate sets of electrodes implanted at two different regions of the spinal cord and providing the stimulation bursts with different intra-burst frequencies with the second intraburst frequency higher than the first intra-burst frequency and different inter-burst frequencies (e.g. Fig 1, 2a Abstract, [0035]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Grandhe to include different intra-pulse periods provide a more effective therapy protocol.
















Regarding claims 35-36, Grandhe in view of Bhadra teaches the invention as claimed an Grandhe further teaches a first fraction of the electrical neurostimulation energy of the burst of pulses to a first electrode and simultaneously delivering a second fraction of the electrical neurostimulation energy of the burst of pulses to a second electrode (e.g. claim 1, the stimulation pulses are delivered through the same timing channel to a first and second set of electrodes) and  Since Grandhe modified in view of Bhadra reaches pulse bursts with different inter-pulse and intra-pulse frequencies they teach including delivering a first burst of pulses to a first electrode using a first intra-pulse period and simultaneously delivering a second burst of electrical pulses to a second electrode using a second intra-pulse period.
Claims 24 and 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grandhe (U.S. Patent Application Publication Number: US 2014/0277281 A1, hereinafter “Grandhe”- APPLICANT CITED) in view of Bhadra et al (U.S. Patent Application Publication Number: US 2013/0289647 A1, hereinafter “Bhadra”- PREVIOUSLY CITED) and further in view of Tass (U.S. Patent Application Publication Number: US 2015/0018898 A1, hereinafter “Tass”- PREVIOUSLY CITED).
Regarding claim 24, Grandhe in view of Bhadra teaches the invention as claimed except for the control circuit being configured to provide the pulses of electrical neurostimulation energy using first and second intra-burst pulse frequencies selected according to a probability function wherein the probability function comprises a randomization function, and change one or both of the intra-burst frequencies. Tass teaches providing neurostimulation (e.g. [0021]) and also teaches that the stimulation is selected according to a probability function wherein the probability function comprises a randomization function (e.g. Fig. 11, [0074]-[0076]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Grandhe in view of Bhadra to change the one or both intra-burst pulse frequencies according to a probability function wherein the probability function comprises a randomization function as taught by Tass in order to provide the predictable results of improving effectiveness and reliability of the therapy.
Regarding claims 13 and 15, Grandhe in view of Bhadra teaches the invention as claimed except for the control circuit being further configured to: provide the pulses using a variable time interval between successive bursts of pulses and select a time interval for the variable time interval between successive bursts of pulses according to the probability function and provide the pulses using a variable time interval between  Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Grandhe in view of Bhadra to provide the pulses as taught by Tass in order to provide the predictable results of improving the effectiveness and reliability of the therapy. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Grandhe (U.S. Patent Application Publication Number: US 2014/0277281 A1, hereinafter “Grandhe”- APPLICANT CITED) in view of Bhadra et al (U.S. Patent Application Publication Number: US 2013/0289647 A1, hereinafter “Bhadra”- PREVIOUSLY CITED) and Tass (U.S. Patent Application Publication Number: US 2015/0018898 A1, hereinafter “Tass” - PREVIOUSLY CITED) and further in view of Nelson et al (U.S. Patent Application Publication Number: US 2012/0095524 A1, hereinafter “Nelson” - PREVIOUSLY CITED).
Regarding claim 16, Grandhe in view of Bhdra and Tass teaches the invention as claimed and further  Grandhe teaches one or more implantable leads, wherein the plurality of implantable electrodes are disposed at different positions on the one or 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043.  The examiner can normally be reached on Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792